(Por la Corte, a propuesta del
Juez Presidente Sr. Del Toro.)
Por cuanto, Alberto Williams demandó en la Corte de Distrito de San Juan a Domingo Andréu en reclamación de $5,000 por daños y perjuicios sufridos a consecuencia de baber sido Williams arrollado por un automóvil manejado por Andréu en la noche del Io. de agosto de 1932; y
PoR cuanto, habiendo contestado el demandado negando la negli-gencia que le atribuía el demandante y que fuera el dueño del auto-móvil que guiaba, y alegando además que el accidente se debió a la propia negligencia del demandante; y
Por cuanto, celebrado el juicio en el que cada una de las partes presentó su evidencia, la Corte concluyó después de analizarla en su opinión que la preponderancia de la misma demostraba “que el de-mandado no venía a gran velocidad, que el demandante había usado licor en exceso, ... y se dispuso a cruzar no de la acera sur como dice sino de la acera norte en los momentos en que pasaba por aquel sitio el automóvil guiado por el demandado sin que éste tuviera opor-tunidad de evitar el accidente debido a la súbita e inesperada [ore-sencia del demandante” y dictó en su consecuencia sentencia decla-rando la demanda sin lugar, con costas al demandante; y
Por cuanto, no conforme el demandante apeló señalando en su alegato dos errores cometidos a su juicio por. la Corte al declarar sin lugar su demanda y al imponerle las costas; y
Por Cuanto, estudiada por esta Corte la transcripción de la evi-dencia ha encontrado que es contradictoria sin que pueda sostenerse que el juez sentenciador al apreciarla en la forma en que la apreció actuara movida por pasión, prejuicio o parcialidad o cometiera algún error manifiesto, sin que tampoco surja abuso de discreción alguno de su parte al imponer como impuso el pago de las costas del pleito al demandante:
Por tanto, vistas la ley y la jurisprudencia aplicables, se declara sin lugar el recurso y se confirma la sentencia apelada que dictó la Corte de Distrito de San Juan en agosto 27, 1935.'
Los Jueces Asociados Sres. Travieso y De Jesus 210 intervinieron.